 Case 1:19-cv-01490-CFC Document 20 Filed 09/25/19 Page 1 of 4 PageID #: 478




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC and ENDO
PAR INNOVATION COMPANY, LLC,

                  Plaintiffs,                      C.A. No. 18-cv-2032-CFC
             v.
AMPHASTAR PHARMACEUTICALS INC.,

                  Defendant.


PAR PHARMACEUTICAL, INC., PAR
STERLILE PRODUCTS, LLC and ENDO
PAR INNOVATION COMPANY, LLC,

                  Plaintiffs,                      C.A. No. 19-cv-712-CFC
             v.
AMNEAL PHARMACEUTICALS GMBH,
AMNEAL PHARMACEUTICALS OF NEW
YORK, LLC, AMNEAL BIOSCIENCES
LLC, and AMNEAL PHARMACEUTICAL
PVT. LTD,
                  Defendants.

PAR PHARMACEUTICAL, INC., ENDO
PAR INNOVATION COMPANY, LLC, and
PAR STERILE PRODUCTS, LLC,

                  Plaintiffs,                      C.A. No. 19-cv-1490-CFC
             v.
AMERICAN REGENT, INC.,
                  Defendant.


         STIPULATION AND [PROPOSED] ORDER FOR CONSOLIDATION

       WHEREAS Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC and Endo Par

Innovation Company, LLC have asserted United States Patent Nos. 9,744,209 (“the ’209
 Case 1:19-cv-01490-CFC Document 20 Filed 09/25/19 Page 2 of 4 PageID #: 479




Patent”) and 9,750,785 (“the ’785 Patent”) against Amneal Pharmaceuticals Company GMBH,

Amneal Pharmaceuticals of New York, LLC, Amneal Biosciences LLC, Amneal Pharmaceutical

Holdings Company LLC and Amneal Pharmaceuticals Pvt. Ltd. (“Amneal Defendants”) in Civil

Action No. 19-cv-712-CFC concerning Amneal’s proposed generic Vasopressin Injection USP,

200 units/10 mL (20 units/mL) product as described in its ANDA No. 212945 and its proposed

generic Vasopressin Injection USP, 20 units/1 mL (20 units/mL) product as described in its

ANDA No. 212944, both referencing Par’s VASOSTRICT® products as the reference listed

drug;

        WHEREAS Plaintiffs have asserted the ’209 Patent, the ’785 Patent, and United States

Patent Nos. 9,375,478 (“the ‘478 Patent”), 9,687,526 (“the ‘526 Patent”), 9,744,239 (“the ‘239

Patent”) and 9,937,223 (“the ‘223 Patent”) against Amphastar Pharmaceuticals, Inc.

(“Amphastar”) in Civil Action No. 18-cv-2032-CFC concerning Amphastar’s proposed generic

Vasopressin Injection USP, 20 units/1 mL vial product as described in its ANDA No. 211857

referencing Par’s VASOSTRICT® products as the reference listed drug;

        WHEREAS Plaintiffs have asserted the ’209 Patent, the ’785 Patent, the ‘478 Patent, and

the ‘526 Patent against American Regent, Inc. (“American Regent”) in Civil Action No. 19-cv-

1490-CFC concerning American Regent’s proposed Vasopressin Injection USP, 20 units/1mL

(20 units/mL) product as described in its NDA No. 212593 referencing Par’s VASOSTRICT®

products as the reference listed drug; and

        WHEREAS, the parties agree that the above-captioned Civil Actions be consolidated for

all purposes, including trial.




                                              -2-
 Case 1:19-cv-01490-CFC Document 20 Filed 09/25/19 Page 3 of 4 PageID #: 480




        IT IS HEREBY STIPULATED AND ORDERED THAT:

        1.      Civil Action Nos. captioned above are consolidated for all purposes, including

trial, subject to further order of the Court.

        2.      Action No. 18-cv-2032-CFC should be the Lead Case and all filings going

forward shall be filed in Civil Action No. 18-cv-2032-CFC.

        3.      Counsel for Plaintiffs and Defendants who have been admitted pro hac vice in

Civil Action Nos. 19-cv-712-CFC and 19-cv-1490-CFC shall be deemed admitted pro hac vice

in Civil Action No. 18-cv-2032-CFC.

        4.      For purposes of Civil Action Nos. 19-cv-712-CFC and 19-cv-1490-CFC, the

parties adopt their previously-served disclosures, contentions, claim construction positions, and

filings, to the extent there are any, and may rely on any and all assertions and positions therein

for purposes of any appeal.

        The undersigned counsel of record jointly request that the Court enter the proposed

Protective Order attached hereto as Exhibit A and the proposed Scheduling Order attached hereto

as Exhibit B as orders of the Court. For the proposed Scheduling Order, the parties respectfully

request that the Court set dates for the claim construction hearing, pretrial conference, and trial in

Paragraphs 11, 17, and 21, respectively. The attached Exhibits A and B supersede the prior

Protective Order (D.I. 26) and Scheduling Order (D.I. 13) entered in Civil Action No. 18-cv-

2032-CFC. The attached Exhibit A shall also supersede the prior Protective Order (D.I. 26)

entered in 19-cv-712-CFC.




                                                -3-
 Case 1:19-cv-01490-CFC Document 20 Filed 09/25/19 Page 4 of 4 PageID #: 481




Dated: September 25, 2019                   Respectfully submitted,

FARNAN LLP                                  YOUNG CONAWAY STARGATT
                                            & TAYLOR, LLP

/s/ Brian E. Farnan                         /s/ Anne Shea Gaza
Brian E. Farnan (Bar No. 4089)              Anne Shea Gaza (Bar No. 4093)
Michael J. Farnan (Bar No. 5165)            Robert M. Vrana (Bar No. 5666)
919 N. Market St., 12th Floor               Rodney Square
Wilmington, DE 19801                        1000 North King Street
Telephone: (302) 777-0300                   Wilmington, DE 19801
Fax: (302) 777-0301                         (302) 571-6600
bfarnan@farnanlaw.com                       agaza@ycst.com
mfarnan@farnanlaw.com                       rvrana@ycst.com

Attorneys for Plaintiffs Par Pharmaceutical,  Counsel for Defendants Amneal
Inc., Par Sterile Products, LLC, and Endo Par Pharmaceutical Company GmbH, Amneal
Innovation Company, LLC                       Pharmaceuticals of New York, LLC, Amneal
                                              Biosciences LLC, and Amneal
                                              Pharmaceuticals Pvt. Ltd.


PHILLIPS GOLDMAN MCLAUGHLIN                 STAMOULIS & WEINBLATT LLC
&HALL, P.A.
                                             /s/ Stamatios Stamoulis
/s/ Megan C. Haney                           Stamatios Stamoulis (#4606)
John C. Phillips, Jr. (#110)                 800 N. West Street
Megan C. Haney (#5016)                       Third Floor
1200 North Broom Street                      Wilmington, DE 19801
Wilmington, DE 19806-4204                    (302) 999-1540
Tel: (302) 655-4200                          stamoulis@swdelaw.com
jcp@pgmhlaw.com
mch@pgmhlaw.com                             Attorneys for Defendant/Counter Plaintiff
                                            American Regent, Inc.
Attorneys for Defendant Amphastar
Pharmaceuticals, Inc.

SO ORDERED, this ____ day of September, 2019.


                                         __________________________________
                                         The Honorable Colm F. Connolly
                                         United States District Court Judge




                                           -4-
